Title: From George Washington to Thomas Marshall, 27 March 1789
From: Washington, George
To: Marshall, Thomas



Dear Sir,
Mount Vernon, March 27. 1789

I have duly received your letter dated the 12th of February—If I was greatly alarmed at the nature of the transactions mentioned in it, I was not less obliged to you for communicating so clear an account of them. It is true I had previously received some verbal and written informations on the subject of a similar tenor; but none which placed the affair in such an alarming point of view, as that in which I now behold it—not knowing of any certain conveyance for this letter, which might justify me in being more explicit, I will delay writing more fully until some safer method of bringing my sentiments to you can be obtained—In the mean time, as I know you are sincerely devoted

to the interests of your country, and warmly attached to the prosperity of the union at large, I shall hope you will persist in taking the most discreet and effectual measures for obtaining as accurate a knowledge as possible of the transactions in your quarter a Report of which I shall earnestly request to be favored with, whenever you shall have the power of transmitting it through a confidential channel, or, if it shall be found necessary, whenever a cypher shall be established between us—For, without some such precautions, a miscarriage of letters on such delicate subjects, might be attended with very disadvantageous consequences. With the greatest esteem and regard, I am dear Sir, &ca

G. Washington.

